          Case 7:19-cr-00645-KMK Document 32 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Criminal Cases


 15cr176
 19cr128
 12cr739
 11cr1040
 19cr530                                                 NOTICE OF TELECONFERENCE
 19cr645                                                       INFORMATION
 19cr562
 09cr1022
 19cr649
 19cr856




KENNETH M. KARAS, United States District Judge:

       For the week of April 20, 2020, the Court will hold all criminal proceedings by telephone.

To access the teleconference, please use the following information:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:     April 17, 2020
            White Plains, New York

                                                          KENNETH M. KARAS
                                                         United States District Judge
